Title: John Thaxter to Abigail Adams, 17 May 1780
From: Thaxter, John
To: Adams, Abigail



Paris May 17th. 1780

I was made happy this day by the Receipt of your esteemed favor of the 2d. of March.
You say, that in the seperation of near Friends, You have ever thought the person left at Home the greatest Sufferer, and that anticipated Evils have often as much Power over the Mind as real ones. This Observation is the Result of that extream Sensibility of which You are possessed, and which has been but too often wounded by repeated Seperations from your dear Friend. In point of duration of Suffering the Person at Home is the greatest, but in point of degree the Traveller is the greatest. It is sometimes the reverse. The Mind by its creative Power forms more dangers and Misfortunes for Friends at Sea and upon Journeys, than it provides Escapes for them, and altho’ they hope and wish for their Safety, yet Fears, unfriendly Fears, do but too often damp their pleasing Prospects, and rob the Soul of its Anchor.
Pardon me, Madam, if I once sincerely rejoiced in the Absence of a Family, where I lived so agreeably and happily for several Years. It was in the Storm at Sea; which however would not have been very dangerous to Us had it not have been for the Leak and Age of the Ship. I did then rejoice that You was in Safety and far from witnessing a Scene, which would have awakened, all the Tenderness of a Wife and Mother, and doubly aggravated the Anxiety and Pain of your dearest Friend. In such a Case as this, I think the suffering of the Traveller is greatest.
You tell me, I have given a tolerable Account of Spain, but have not said a Word of the Dulcinas. I saw but one in the Route, that deserved so sweet a Name. This is harsh; but I dare not recal it.
You have rallied me upon my Apathy. This is another part of Speech. But the Parisian Ladies are to rouse me from my secure Slumbers you believe. They are fine Women its true, and have a Vivacity, Sprightliness, Civility, and Politeness which would disturb ones Philosophy. I am not an “Infidel to their Power,” I “bow before it,” yet am “guarded against being conquered by it,” and “do reserve that Triumph” (if it would be a Trophy) “for some fair American” (If I have a Claim to a fair one) “who will charm by accepting, by submitting sway.”
In my Conscience I believe, I have no Apathy nor Stoicism, by Nature, Habit or Grace. I am an Admirer of the Charms of the fair, whether of Person or Mind and have felt their Force. But I refer You to the Postscript of my Letter of the 12th. of May for an honest Confession. I have said enough—the Subject always turns my Head and makes me wild and eccentric. You will pardon them I hope.
Masters Johnny and Charley dined with Us to day and are well and conduct well.
Much Duty, Love and Compliments where due. With the greatest Respect, I have the Honor to be, Madam your most humble Servant,

J T

